Exhibit 10.2

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

COVENANT NOT TO COMPETE

THIS COVENANT NOT TO COMPETE (this “Agreement”) is made and effective as of the
Closing of the Agreement and Plan of Reorganization, between (*NAME
CONFIDENTIAL*), a resident of the (*STATE CONFIDENTIAL*) (“Controlling
Shareholder”), and VCG Holding Corp., a Colorado corporation, and (*NAME
CONFIDENTIAL*), a (*STATE CONFIDENTIAL*) limited liability company (collectively
“Employer”).

W I T N E S S E T H:

WHEREAS, all of the shares of common stock of (*NAME CONFIDENTIAL*), a (*STATE
CONFIDENTIAL*)(*NAME CONFIDENTIAL*) and (*NAME CONFIDENTIAL*) (“Controlling
Shareholder”) are to be acquired by Employer pursuant to a certain Agreement and
Plan of Reorganization and Agreement of Merger (the “Merger Agreements”); and

WHEREAS, (*NAME CONFIDENTIAL*) thereafter will become wholly owned by Employer
and will continue to conduct its respective business in the same manner as such
business has been conducted by (*NAME CONFIDENTIAL*) prior to the acquisition;
and

WHEREAS, Controlling Shareholder was the sole shareholder and owner of (*NAME
CONFIDENTIAL*). and has intimate knowledge of its business practices, which, if
exploited by Controlling Shareholder in contravention of this Agreement, would
seriously, adversely and irreparably affect the interests of Employer and (*NAME
CONFIDENTIAL*) and the ability of (*NAME CONFIDENTIAL*) to continue the business
previously conducted by it; and

WHEREAS, to induce Employer to enter into the Merger Agreements, make such cash
and other payments to Controlling Shareholder and consummate the other
transactions contemplated by the Merger Agreements, Controlling Shareholder has
agreed to execute and deliver this Agreement.

NOW, THEREFORE, in consideration of the transactions contemplated by the Merger
Agreements, the consideration paid and to be paid to Controlling Shareholder
under the Merger Agreements, the above premises, the mutual promises and
covenants of the parties hereto set forth herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Controlling Shareholder and Employer, intending to be legally bound, agree as
follows:

1. Definitions. As used herein, the following terms shall have the following
meanings unless the context otherwise requires:

 

KDILLS/VCG/(*NAME CONFIDENTIAL*)/(*NAME CONFIDENTIAL*).doc

MAG - V. 8 FINAL

02/09/08

 

1



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

a. “Area” shall mean a radius of twenty five (25) miles from (*ADDRESS
CONFIDENTIAL*).

b. “Business” shall mean the operations of (*NAME CONFIDENTIAL*) as conducted as
of the Closing Date.

c. “Competing Business” shall mean any business organization of whatever form in
the “Area” engaged, either Directly or Indirectly, in any adult entertainment
business or enterprise which is the same as, or substantially the same as,
(*NAME CONFIDENTIAL*) (a sexually oriented business which features erotic female
striptease) and/or which uses the name (*NAME CONFIDENTIAL*) or any name which
is substantially similar, using the name (*NAME CONFIDENTIAL*) or (*NAME
CONFIDENTIAL*) in its name, excluding, however, the (*NAME CONFIDENTIAL*)
located at (*ADDRESS CONFIDENTIAL*) (*STATE CONFIDENTIAL*) (also referenced as
(*ADDRESS CONFIDENTIAL*), or any other such business currently owned or
controlled, directly or indirectly, by the Controlling Shareholder or in which
Controlling Shareholder is an shareholder , member partner officer or director
including (*NAME CONFIDENTIAL*), (*NAME CONFIDENTIAL*). (*NAME CONFIDENTIAL*),
(*NAME CONFIDENTIAL*) (Technology), (*NAME CONFIDENTIAL*), (*NAME
CONFIDENTIAL*),(*NAME CONFIDENTIAL*)., (*NAME CONFIDENTIAL*), (*NAME
CONFIDENTIAL*),(*NAME CONFIDENTIAL*). (*NAME CONFIDENTIAL*) plus any new or
future adult entertainment facilities, or adult cabarets, that are subsequently
opened and owned or controlled by Controlling Shareholder, operated primarily
for the Hispanic community and market wherein at least 80% of the language and
music is Spanish and 80% of the, employees and contracting employees are
primarily of Latin descent .It shall also not include any other bar, nightclub,
and/or restaurant not featuring erotic female striptease including a country and
western club, dance hall, dance club, sports bar “Hooter’s type establishment,
(*NAME CONFIDENTIAL*), (*NAME CONFIDENTIAL*),(*NAME CONFIDENTIAL*) , and (*NAME
CONFIDENTIAL*); provided, however, none of the SOB businesses may be moved from
its current locations to a location which is within the Area without the written
consent of the Employer, further provided, however, (*NAME CONFIDENTIAL*)(*STATE
CONFIDENTIAL*) which may be moved within 1,000 feet of its current location, and
(*NAME CONFIDENTIAL*) which may move unrestricted, and the (*STATE
CONFIDENTIAL*) (*NAME CONFIDENTIAL*) may move to any location in (*STATE
CONFIDENTIAL*).

d. “Directly or Indirectly” shall mean (i) acting as an agent, representative,
officer, director, or independent contractor of a Competing Business;
(ii) participating in any such Competing Business as an owner, partner, limited
partner, joint venturer, creditor or shareholder (except as a shareholder
holding less than five percent (5%) interest in a corporation whose shares are
actively traded on a regional or national securities exchange or in the
over-the-counter market); and (iii) communicating to any such Competing Business
the names or addresses or any other information concerning any past, present, or
identified prospective client or customer of (*NAME CONFIDENTIAL*) or an entity
having title to the goodwill of (*NAME

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

CONFIDENTIAL*). Nothing herein shall prevent Controlling Shareholder from acting
as consultant or landlord to Employer.

e. “Restricted Period” shall mean the period commencing with the Closing Date
and ending on the fifth (5th) anniversary thereof.

f. “Confidential Information” shall include any and all information related to
the purpose and business of (*NAME CONFIDENTIAL*) which is proprietary and not
general public knowledge, specifically including (but without limiting the
generality of the foregoing) any financial statements, appraisals, analysis
data, cost analyses or strategies, clients, customer lists, suppliers, the sales
price of (*NAME CONFIDENTIAL*) paid by Employer, or any other matters regarding
(*NAME CONFIDENTIAL*). Information that is orally disclosed will be considered
“Confidential Information” if Employer indicates to Controlling Shareholder at
the time of disclosure the confidential or proprietary nature of the information
and provides a written summary of such information to Controlling Shareholder
within ten (10) days after the initial oral disclosure thereof. Any technical or
business information of a third-person furnished or disclosed shall be deemed
“Confidential Information” of (*NAME CONFIDENTIAL*) unless otherwise
specifically indicated in writing to the contrary. “Confidential Information”
shall not include or prevent the use of the general business acumen, expertise
and knowledge of Controlling Shareholder developed over twenty three plus years
of experience running adult entertainment establishments.

2. Agreement Not to Compete. Unless otherwise consented to in writing by
Employer, Controlling Shareholder agrees that during the Restricted Period, he
will not, within the Area, either Directly or Indirectly, on his own behalf or
in the service or on behalf of others, engage in any Competing Business or
provide managerial, supervisory, administrative, financial or consulting
services or assistance to, or own a beneficial interest (except as a shareholder
holding less than five percent (5%) interest in a corporation whose shares are
actively traded on a regional or national securities exchange or in the
over-the-counter market) in any Competing Business. Controlling Shareholder also
agrees that as to any locations of (*NAME CONFIDENTIAL*) opened in the future
within five (5) miles of the location of (*NAME CONFIDENTIAL*) (which this
Covenant does not prevent provided the business does not use the name (*NAME
CONFIDENTIAL*) or similar thereto) Controlling Shareholder may not be involved
in the onsite day today operations of said business for a period of three
(3) years from the execution hereof(but may act solely as a Director of said
corporation).

3. Agreement Not to Solicit Employees. Controlling Shareholder agrees that
during the period commencing with the Closing Date and ending on the eighteenth
(18th) month anniversary thereof, he will not. without the prior written consent
of Employer, either Directly or Indirectly, on his own behalf or via sendee or
on behalf of others, solicit, divert, or hire away, or attempt to solicit,
divert, or hire away from the employment of (*NAME CONFIDENTIAL*) or any of its
subsidiaries, managers,

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

floormen, and D.J.’s employed by (*NAME CONFIDENTIAL*) or any of its
subsidiaries, whether or not such employee is a full-time employee or temporary
employee, whether or not such employment is pursuant to a written agreement,
whether or not such employment is for a determined period or is at will, and
whether or not such employee has voluntarily terminated their employment. As to
other employees, the Controlling Shareholder agrees to the same restrictions as
stated above but for a period of only six (6) months from the anniversary of the
Closing, provided, however, this provision shall not apply to cleaning crews or
members of the cleaning staff. Further, Controlling Shareholder agrees that he
will not, without the prior written consent of Employer, solicit, either
directly or indirectly, on his own behalf or in the service or on behalf of
others, to hire, contract or attempt to hire or contract any entertainers who
have performed at (*NAME CONFIDENTIAL*) during the preceding six (6) months
prior to the Closing Date until the end of the period commencing with the
Closing Date and ending on the eighteenth (18th) month anniversary thereof.

4. Confidentiality. Controlling Shareholder agrees to hold all Confidential
Information of (*NAME CONFIDENTIAL*) in confidence for so long as (*NAME
CONFIDENTIAL*) treats such information as confidential or proprietary, unless
otherwise agreed to in writing by the Employer. During such period Controlling
Shareholder will use such information solely for the purpose set forth in this
Agreement unless otherwise agreed to in writing by Employer. Controlling
Shareholder agrees not to copy such Confidential Information of (*NAME
CONFIDENTIAL*) unless otherwise agreed to in writing by the Employer.
Controlling Shareholder agrees that he shall not make disclosure of any such
Confidential Information to anyone (including subcontractors) except accounting,
business, financial and legal advisors of the Employer to whom disclosure is
necessary for the purposes set forth above. Controlling Shareholder shall
appropriately notify such advisors that the disclosure is made in confidence and
shall be kept in confidence in accordance with this Agreement. The obligations
set forth in this Agreement shall be satisfied by Controlling Shareholder
through the exercise of the same degree of care used to restrict disclosure and
use of its own Confidential Information. Nothing herein will prevent disclosure
of Confidential Information if compelled by Court Order or Subpoena.

5. Remedies.

a. Controlling Shareholder acknowledges and agrees that, by virtue of his
relationship with (*NAME CONFIDENTIAL*), great loss and irreparable damage would
be suffered by Employer, including, without limitation, damage to the goodwill
and proprietary interests of Employer, if Controlling Shareholder should breach
or violate any of the terms or provisions of the covenants and agreements set
forth in Sections 2, 3 and/or 4 hereof. Controlling Shareholder further
acknowledges that Controlling Shareholder has examined in detail such
restrictive covenants and agreements and agrees that the restraints imposed
thereby on Controlling Shareholder are reasonable in the sense that they are no
greater than are necessary to protect the goodwill of (*NAME

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

CONFIDENTIAL*) invested in by Employer pursuant to the Merger Agreements and to
protect Employer in its legitimate business interests, and the restrictive
covenants and agreements are reasonable in the sense that they are not unduly
harsh or oppressive.

b. The parties acknowledge and agree that any breach of Sections 2, 3 and/or 4
of this Agreement by Controlling Shareholder would result in irreparable injury
to Employer, and therefore Controlling Shareholder agrees and consents that
Employer shall be entitled to a temporary restraining order and a permanent
injunction to prevent a breach or contemplated breach of any of the covenants or
agreements of Controlling Shareholder contained herein.

c. In addition, Employer shall be entitled, upon any breach of Sections 2, 3
and/or 4 of this Agreement by Controlling Shareholder, to demand an accounting
and repayment of all profits and other monetary compensation realized by
Controlling Shareholder, directly or through any Competing Business controlled
by Controlling Shareholder, as a result of any such breach.

d. The rights of Employer under this Section 5 shall not be in limitation or in
lieu of any and all other remedies that may be available to Employer under the
Merger Agreements or any other agreement, document or instrument provided for
therein, or other remedies otherwise available at law or in equity. The
existence of any claim, demand, action or cause of action against Controlling
Shareholder whether predicated upon this Agreement or otherwise, shall not
constitute a defense to the enforcement by Employer of any then valid covenants
or agreements herein.

6. Severability. Controlling Shareholder agrees that the covenants and
agreements contained in Sections 2, 3, 4 and 5 of this Agreement are of the
essence of this Agreement; that each such covenant was agreed to by Employer and
Controlling Shareholder as part of the transactions contemplated by the Merger
Agreements; that Controlling Shareholder has received good, adequate and
valuable consideration for each of such covenants; that each of such covenants
is reasonable and necessary to protect and preserve the interests and properties
of Employer; that (*NAME CONFIDENTIAL*) and its subsidiaries are engaged in the
Business through the Area: that irreparable loss and damage will be suffered by
Employer should Controlling Shareholder breach any of such covenants and
agreements; that each of such covenants and agreements is separate, distinct and
severable not only from the other of such covenants and agreements but also from
other and remaining provisions of this Agreement; and, that the invalidity or
unenforceability of any such covenant or agreement shall not affect the validity
or enforceability of any other such covenants or agreements or any other
provision or provisions of this Agreement unless expressly stated herein.
Further, if any provision of this Agreement is ruled invalid or unenforceable by
a court of competent jurisdiction because of a conflict between such provision
and any applicable law or public policy, such provision shall be redrawn by such
court to the extent required to make such provision consistent with, and valid
and enforceable under, such law or public policy, and as redrawn may be enforced
against Controlling Shareholder.

 

5



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

7. Tolling. In the event that Controlling Shareholder should breach any or all
of the covenants set forth in Sections 2, 3 and/or 4 hereof, the running of the
period of the restrictions set forth in such section or sections breached shall
be tolled during the continuation(s) of any breach or breaches by Controlling
Shareholder, and the running of the period of such restrictions shall commence
or commence again only upon compliance by Controlling Shareholder with the terms
of the applicable section or sections breached.

8. Consideration. In consideration for Controlling Shareholder’s compliance with
his obligations under this Agreement, and as part of the transactions
contemplated by the Merger Agreements, Controlling Shareholder shall receive
from Employer the sum of Five Thousand ($5,000.00) Dollars in cash on the
Closing Date, and such other consideration provided for in the Merger
Agreements. Further, Controlling Shareholder acknowledges and agrees that the
terms of this Agreement contained herein are reasonable in light of the good,
adequate and valuable consideration which Controlling Shareholder shall receive
pursuant to the Merger Agreements.

9. Waiver. The waiver by either party of any breach of this Agreement by the
other party shall not be effective unless in writing, and no such waiver shall
operate or be construed as the waiver of the same or another breach on a
subsequent occasion.

10. Governing Law. This Agreement and the rights of the parties hereunder shall
be governed by, and construed in accordance with, the laws of the (*STATE
CONFIDENTIAL*), without regard to the conflicts of laws provisions thereof.

11. Amendment. No amendment or modification of this Agreement shall be valid or
binding upon Employer or Controlling Shareholder unless made in writing and
signed by the parties hereto.

12. Captions and Section Headings. Captions and section headings used herein are
for convenience only and are not a part of this Agreement and shall not be used
in construing it.

13. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have duly been given if delivered or
if mailed, by United States certified or registered mail, prepaid to the party
to which the same is directed at the following addresses (or at such other
addresses as shall be given in writing by the parties to one another):

 

  a. If to Controlling Shareholder:

 

   (*NAME AND ADDRESS CONFIDENTIAL*) With a copy to:       (*NAME AND ADDRESS
CONFIDENTIAL*)

 

6



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

  b. If to Employer:

 

   Troy Lowrie    Brent Lewis    VCG Holding Corp.    390 Union Blvd., Suite 540
   Lakewood, CO 80228 With a copy to:    VCG Holding Company    Attn: Mike
Ocello    390 Union Blvd., Suite 540    Lakewood, CO 80228    Martin A. Grusin
   780 Ridge Lake Boulevard    Suite 202    Memphis, TN 38120    Facsimile:
(901) 682-3590

Notices delivered in person shall be effective on the date of actual delivery.
Notices delivered by mail as aforesaid shall be effective upon actual receipt.

14. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed original, but all of which together shall
constitute one and the same instrument.

15. Entire Agreement. This Agreement constitutes the entire understanding and
agreement of the parties with respect to its subject matter and any and all
prior agreements, understandings or representations with respect to the subject
matter hereof are terminated and canceled in their entirety and are of no
further force or effect, but specifically excluding the Merger Agreements and
the agreements, documents and instruments provided for therein.

16. (*NAME CONFIDENTIAL*) This Agreement does not give Employer any legal
ownership of or right to use the trade name or service mark (*NAME
CONFIDENTIAL*) except to prevent use of same by Controlling Shareholder in the
Area under the express terms of this Covenant. All parties hereto recognize
Employer obtained the non exclusive rights of (*NAME CONFIDENTIAL*) through “the
Merger Agreements” to use (*NAME CONFIDENTIAL*) solely at (*ADDRESS
CONFIDENTIAL*) and such right to use said name at its current location shall
continue for as long as the Employer shall operate the business at the current
location, provided however, said right shall terminate in 2033 pursuant to one
certain Trademark License Agreement effective August 1, 2003.

 

7



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

IN WITNESS WHEREOF, Controlling Shareholder and Employer have each executed and
delivered this Agreement as of the date first written above.

 

/s/ (*NAME CONFIDENTIAL*)

(*NAME CONFIDENTIAL*) Controlling Shareholder VCG HOLDING CORP. A Colorado
corporation Employer By:  

/s/ Michael L. Ocello

Title:   President (*NAME CONFIDENTIAL*) A (*STATE CONFIDENTIAL*) limited
liability company Employer By:  

/s/ Michael L. Ocello

Title:   V. President

 

8